DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blount et al. (U.S. 2014/0025338 A1) in view of Tessiore et al. (U.S. 10,178,206 B2) (both are applicant submitted prior art, see IDS filed 06/23/2020).
Regarding claims 1, 14, and 19, Blount discloses a method and a device comprising:
obtaining metadata (input parameter) information relating to the plurality of sensor data (see Blount; paragraphs 0072, 0073 and 0079; Blount discloses sensor data from a plurality of physical sensors.  When the sensor data is communicated, particular parameters are used, i.e. “obtained”, such as latitude, longitude, date, periods of time. The examiner notes that this interpretation of “metadata” is supported by the applicant’s specification where it states metadata condition, e.g. all photos captured within a particular distance proximity; see applicant’s specification; paragraph 0059); 
constructing a request for a view of a subset (within a range) of the plurality of sensor data, wherein the request comprises metadata (input parameter) conditions for the plurality of sensor data (see Blount; paragraphs 0073, 0077, 0081 and 0082; Blount discloses an application The examiner notes that this interpretation of “metadata condition” is supported by the applicant’s specification where it states metadata condition, e.g. all photos captured within a particular distance proximity; see applicant’s specification; paragraph 0059);
transmitting the request to the computing device (storage system) (see Blount; paragraph 0082; Blount discloses that the request is received at the sensor data storage system); and 
receiving the view of the subset of the plurality of sensor data (see Blount; paragraph 0081; Blount discloses that an array of the sensor data, e.g. temperature data values, is returned ordered first by increasing latitude and then by increasing longitude, or organized according to a user specified preference).
While Blount discloses requesting and retrieving sensor data, as discussed above, Blount does not explicitly discloses receiving, by a device of a data network, messages associated with a plurality of sensor data generated by sensors of the data network and stored by a computing device, wherein the messages comprise handles identifying corresponding sensor data.
In analogous art, Tessiore discloses receiving, by a device of a data network, messages associated with a plurality of sensor data generated by sensors of the data network and stored by a computing device, wherein the messages comprise handles (augmented sensor data) stored by a computing device”, sensor data.  And a gateway device receiving the sensor data, in which the sensor data is from different types of sensors.  The sensor data is processed by augmenting the sensor data, therefore, the added, i.e. augmenting, data identifies the sensor data).
One of ordinary skill in the art would have been motivated to combine Blount and Tessiore because they both disclose features for receiving sensor data in a cloud environment, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Tessiore’s sensor data communication into the system of Blount in order to provide the benefit of efficiency by allowing sensor data to be augmented and thereby one way to identify the sensor data.
Further, discloses the additional limitations of claim 14, a non-transitory machine readable medium comprising instructions for performing a method (see Blount; paragraph 0005; Blount discloses a computer readable medium).
Further, discloses the additional limitations of claim 19, a memory comprising machine executable code for performing a method (see Blount; paragraph 0005); and a processor coupled to the memory, the processor configured to execute the machine executable code (see Blount; paragraph 0006; Blount discloses one or more processors and a memory).
Regarding claim 2, Blount and Tessiore disclose all the limitations of claim 1, as discussed above, and further the combination Blount and Tessiore discloses wherein the constructing comprises: constructing the request to specify a metadata condition for sensor data 
Regarding claim 3, Blount and Tessiore disclose all the limitations of claim 1, as discussed above, and further the combination Blount and Tessiore discloses wherein the constructing comprises: constructing the request to specify a metadata condition for sensor data collected from a defined set of sensors (see Blount; paragraphs 0077 and 0078; Blount discloses that the request may be for a type.  The sensor data is obtained from a number of different physical sensors, i.e. “defined set of sensors”, of the same type).
Regarding claim 4, Blount and Tessiore disclose all the limitations of claim 1, as discussed above, and further the combination Blount and Tessiore discloses wherein the constructing comprises: constructing the request to specify a metadata condition for sensor data having a first data type (see Blount; paragraphs 0077 and 0078; Blount discloses that the request may be for a type. The sensor data is obtained from a number of different physical sensors of the same type).
Regarding claim 5, Blount and Tessiore disclose all the limitations of claim 1, as discussed above, and further the combination Blount and Tessiore discloses wherein the constructing comprises: constructing the request to specify a metadata condition for sensor data having a creation date within a specified timespan (see Blount; paragraph 0073; Blount discloses that the request can include a start/end date, as well as, averaging period such as daily or weekly, i.e. “specified timespan”).
Regarding claim 6, Blount and Tessiore disclose all the limitations of claim 1, as discussed above, and further the combination Blount and Tessiore discloses wherein the constructing comprises: constructing the request to specify a metadata condition for sensor data particular data repository”, for the particular type of sensor data).
Regarding claim 10, Blount and Tessiore disclose all the limitations of claim 1, as discussed above, and further the combination Blount and Tessiore discloses receiving access to the plurality of sensor data through a hierarchical (order) structure hosted by the computing device (see Blount; paragraph 0081; Blount discloses the API may return an array of temperature data values ordered, i.e. “hierarchical”, first by increasing latitude and then by increasing longitude, or organized according to a user specified preference in the input parameters).
Regarding claim 11, Blount and Tessiore disclose all the limitations of claim 1, as discussed above, and further the combination Blount and Tessiore discloses wherein a first handle is bound to first sensor data within the subset of the plurality of sensor data, and the method comprising: using data within the first handle to validate the first sensor data (see Tessiore; column 5 lines 34-62; Tessiore discloses the sensor data is processed by augmenting the sensor data, therefore, the added, i.e. augmenting, data identifies the sensor data.  The augmented data is used to further process the sensor data and as such, validates the sensor data based on the corresponding protocols.  In other words, the sensor data would need to be checked in order to use the correct protocol for communicating the sensor data).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 12, Blount and Tessiore disclose all the limitations of claim 1, as discussed above, and further the combination Blount and Tessiore discloses evaluating timestamps of first sensor data within the subset of the plurality of sensor data to identify events 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 13, Blount and Tessiore disclose all the limitations of claim 1, as discussed above, and further the combination Blount and Tessiore discloses wherein first sensor data of the plurality of sensor data is named (label) based upon a first sensor that generated the first sensor data (see Blount; paragraph 0073 and 0079; Blount discloses the parameters being used as labels corresponding the particular sensor data for the sensor type).
Regarding claim 16, Blount and Tessiore disclose all the limitations of claim 14, as discussed above, and further the combination Blount and Tessiore discloses define a mirroring policy to implement for mirroring (overlapping) select sensor data between storage devices (see Blount; paragraph 0085; Blount discloses the storage system has overlapping sensor data, so as to have redundant sensor data). 
Regarding claim 17, Blount and Tessiore disclose all the limitations of claim 14, as discussed above, and further the combination Blount and Tessiore discloses define a replication policy to implement for replication (redundant) select sensor data between storage devices (see Blount; paragraph 0085; Blount discloses the storage system has overlapping sensor data, so as to have redundant sensor data).
Regarding claim 18, Blount and Tessiore disclose all the limitations of claim 14, as discussed above, and further the combination Blount and Tessiore discloses define a migration policy to implement for migrating select sensor data from first storage to second storage (see Blount; paragraph 0085; Blount discloses moving/removing redundant sensor data for storages in close proximity).
Regarding claim 20, Blount and Tessiore disclose all the limitations of claim 19, as discussed above, and further the combination Blount and Tessiore discloses wherein the view of the subset of the plurality of sensor data is displayed on a display of the device (see Blount; paragraph 0081; Blount discloses API may return an array of temperature data values ordered first by increasing latitude and then by increasing longitude, or organized according to a user specified preference.  As such, the array of temperate data would have to be displayed in order for the user to see the data organized according to the user’s preferences).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Blount et al. (U.S. 2014/0025338 A1) in view of Tessiore et al. (U.S. 10,178,206 B2), as applied to claim 1 above, and further in view of Mekuria et al (U.S. 10,511,696 B2).
Regarding claim 7, Blount and Tessiore disclose all the limitations of claim 1, as discussed above.  While Blount and Tessiore disclose a cloud network (see Blount; paragraph 0020; and Tessiore; Abstract), the combination of Blount and Tessiore does not explicitly disclose wherein a sensor is comprised within an edge network of the data network and the device is comprised within a core network of the data network.
In analogous art, Mekuria discloses wherein a sensor is comprised within an edge network of the data network and the device is comprised within a core network of the data 
One of ordinary skill in the art would have been motivated to combine Blount, Tessiore and Mekuria because they all disclose features for receiving sensor data in a network, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Mekuria’s sensor data communication into the combined system of Blount and Tessiore in order to provide the benefit of improving the reliability of a sensor network by incorporating a core/edge network connected to a cloud network.
Regarding claim 8, Blount and Tessiore disclose all the limitations of claim 1, as discussed above.  While Blount and Tessiore disclose a cloud network (see Blount; paragraph 0020; and Tessiore; Abstract), the combination of Blount and Tessiore does not explicitly disclose wherein a sensor is comprised within an edge network of the data network and the device is comprised within a cloud network of the data network.
In analogous art, Mekuria discloses wherein a sensor is comprised within an edge network of the data network and the device is comprised within a cloud network of the data network (see Mekuria; column 5 lines 7-15 and column 6 lines 19-26; Mekuria discloses a sensor connected to edge node in a network and a device within a cloud).
One of ordinary skill in the art would have been motivated to combine Blount, Tessiore and Mekuria because they all disclose features for receiving sensor data in a network, and as such, are within the same environment.
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blount et al. (U.S. 2014/0025338 A1) in view of Tessiore et al. (U.S. 10,178,206 B2), as applied to claim 1 above, and further in view of Maybee et al. (U.S. 2018/0196816 A1).
Regarding claim 9, Blount and Tessiore disclose all the limitations of claim 1, as discussed above.  While Blount and Tessiore discloses receiving sensor data, as discussed above, the combination of Blount and Tessiore does not explicitly disclose receiving access to the plurality of sensor data through a file system hosted by the computing device.
In analogous art, Maybee discloses receiving access to the plurality of sensor data through a file system hosted by the computing device (see Maybee; paragraph 0156; Maybee discloses accessing cloud storage using a file system).
One of ordinary skill in the art would have been motivated to combine Blount, Tessiore and Maybee because they all disclose features for receiving data via a cloud network, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Maybee’s file system access into the combined system of Blount and Tessiore in order to provide the benefit of low latency (see Maybee; paragraph 0156). 

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Blount et al. (U.S. 2014/0025338 A1) in view of Tessiore et al. (U.S. 10,178,206 B2), as applied to claim 14 above, and further in view of Mizra et al. (U.S. 9,763,029 B1).
Regarding claim 15, Blount and Tessiore disclose all the limitations of claim 14, as discussed above.  While the combination of Blount and Tessiore discloses the subset of plurality of sensor data, as discussed above, the combination of Blount and Tessiore does not explicitly disclose evaluate checksum information of first sensor data within the subset of the plurality of sensor data to validate the first sensor data.
In analogous art, Mizra discloses evaluate checksum information of first sensor data within the subset of the plurality of sensor data to validate the first sensor data (see Mizra; column 16 lines 49-56; Mizra discloses a sensor data server uses appropriate error detection algorithm, in which, the error detection code includes checksums).
One of ordinary skill in the art would have been motivated to combine Blount, Tessiore and Mizra because they all disclose features for receiving data via a cloud network, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Mizra’s error detection into the combined system of Blount and Tessiore in order to provide the benefit of improved accuracy of the data.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pandey et al. (U.S. 2012/0197898 A1) discloses accessing a set of sensor data includes sensor data aggregated and indexing the sensor data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653.  The examiner can normally be reached on M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/A.A.C/Examiner, Art Unit 2443                                                                                                                                                                                                        04/10/2021

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443